DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mildrew et al. (“Mildrew”, US 2018/0143756).
As per claim 1, Mildrew teaches a method for displaying additional information on a 3D tour performed by a server for displaying additional information on a 3D tour operating in conjunction with a user device, the method comprising: 
providing a 3D tour comprising 3D information of a particular space to the user device (Mildrew, para.53, 118, 3D tour); 
receiving coordinate information for at least one particular point selected by a user within the 3D tour (Mildrew, para.27, 50-51, 88, defining a point, area or object of a tag with coordinate positions);
 setting a start point and an end point of an additional-information signpost by using the coordinate information (Mildrew, para.27, 50-51, 88, defining a point, area or object of a tag with coordinate positions); and
creating an additional-information signpost within a space of the 3D tour, based on the set start point and the end point (Mildrew, para.27, 50-51, 104, defining a point, area or object of a tag with coordinate positions); and 
As per claim 2, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, further comprising: overlappingly displaying the created additional-information signpost on the 3D tour (Mildrew, para.50, 90, 164, Fig.2, tag icons 102, 104, 106). 
As per claim 3, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the coordinate information for the at least one particular point comprises first coordinate information for a first particular point and second coordinate information for a second particular point different from the first particular point (Mildrew, para.87, 104, 159, 163, 179, tag associated with group of points), and wherein the setting a start point and an end point of an additional-information signpost by using the coordinate information comprises: setting the first coordinate information as the start point and setting the second coordinate information as the end point (Mildrew, para.87, 104, 159, 163, 179, tag associated with group of points). 
As per claim 4, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the coordinate information for the at least one particular point comprises first coordinate information for a first particular point, and wherein the setting a start point and an end point of an additional-information signpost by using the coordinate information comprises: -30-setting the first coordinate information as the end point; and setting a point on a floor surface located at the shortest distance from the end point as the start point (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface via stem). 
As per claim 5, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the coordinate information for the at least one particular point comprises first coordinate information for a first particular point (Mildrew, para.87, 104, 159, 163, 179, tag associated with group of points), and wherein the setting a start point and an end point of an additional-information signpost by using the coordinate information comprises: -30-setting the first coordinate information as the end point; and setting a point on a wall surface located at the shortest distance from the end point as the start point (Mildrew, para.87, 104, 159, 163, 179, tag associated with surface via stem). 
As per claim 6, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the additional-information signpost is set as three-dimensional coordinates on the 3D tour and displayed in 3D form (Mildrew, para.87, 3D point displayed in 3D model).
As per claim 7, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, wherein the 3D tour comprises a floor plan of the particular space, the method further comprising: converting the three-dimensional coordinates of the created additional-information signpost into two-dimensional coordinates (Mildrew, para.50, 71, 90, 130, 132, 164, Fig.7, tag icons); and displaying an additional-information icon for the additional-information signpost, at a point on the floor plan corresponding to the two-dimensional coordinates (Mildrew, para.130, 132, Fig.7, tags in floor plan). 
As per claim 8, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, further comprising: providing an interface for setting additional information configured to set at least one photographing point on which the additional-information signpost is displayed out of a plurality of image photographing points included in the 3D tour (Mildrew, para.87, 157, 171, 174, tag associated with specific viewpoint). 
As per claim 9, Mildrew teaches the method for displaying additional information on a 3D tour of claim 1, further comprising: providing the user device with an interface for setting additional information configured to set at least one of a color, title, description, or additional information of the additional-information signpost, wherein the additional-information signpost is created based on at least one of the color, title, description, or additional information inputted via the interface (Mildrew, para.83, 86, 105, 157, 180, tag entry for setting color, title, description etc). 
As per claim 10, Mildrew teaches the method for displaying additional information on a 3D tour of claim 9, wherein the additional information is displayed on one side of the additional-information signpost (Mildrew, para.48, 116, pop-up 202).
As per claim 11, Mildrew teaches the method for displaying additional information on a 3D tour of claim 9, wherein the additional information is displayed via a separate message window if a user selects the additional-information signpost (Mildrew, para.48, 116, pop-up 202).
As per claim 12, Mildrew teaches the method for displaying additional information on a 3D tour of claim 9, wherein the additional information comprises at least one of a photo, a video, and a URL link (Mildrew, para.47, 82-83, 105, 160, images, video, hyperlinks). 
Claim 13 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177